NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

VIRGINIA LOVETT,
Petitioner,

V.

INTERNAL REVENUE SERVICE,
l Respondent.

2012-3030

Petition for review of an arbitrator’s decision by Roger
C. Williams.

ON MOTION

ORDER

The Internal Revenue Service moves for a 36-day ex-
tension of time, until July 5, 2012, to file its opening brief

Upon consideration thereof,
IT IS ORDERED THATZ
The motion is granted.

LOVETT V. IRS 2

FoR THE CoURT

JUN 0 3 2012

/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: John D. Wales, Esq.
Amanda L. Tantum, Esq.
521 FILED
U.S. CUURT OF APFEALS FOR
THE FEDERAL CIRCUIT
JUN U 3 2012

JAN HURBAL¥
C|.ERK